Citation Nr: 0120712	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for keloid scars of the 
chest.  

3.  Evaluation of lumbosacral strain, evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1988 to 
March 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for keloid scars 
on the chest and for sinusitis and granted service connection 
for lumbosacral strain, assigning a 10 percent rating.  In 
July 1993, following a May 1993 hearing, the hearing officer 
granted a 20 percent evaluation for the service-connected 
lumbosacral strain.  By an August 1993 rating action, the RO 
effectuated the hearing officer's decision and assigned a 
20 percent disability evaluation for the veteran's 
service-connected lumbosacral strain.  

The Board also observes that the RO, in the February 1993 
rating decision, denied service connection for a left knee 
disorder, a disability manifested by multiple joint pain, a 
right foot disorder, and hearing loss.  The veteran presented 
testimony at the May 1993 personal hearing, which was 
accepted as a notice of disagreement on these issues.  In the 
July 1993 decision, the hearing officer continued the denial 
of service connection for these disorders.  These issues were 
addressed in the August 1993 statement of the case.  However, 
a substantive appeal regarding these issues is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Consequently, it does not 
appear that the issues of entitlement to service connection 
for a left knee disorder, a disability manifested by multiple 
joint pain, a right foot disorder, and hearing loss are in 
appellate status before the Board.  

Further review of the claims folder indicates that the 
veteran perfected a timely appeal with respect to the RO's 
February 1993 denial of service connection for a 
gastrointestinal disorder.  Thereafter, at a second personal 
hearing conducted at the RO before a different hearing 
officer in January 1994, the veteran presented testimony 
regarding this claim.  In a March 1994 decision, the hearing 
officer granted service connection for a gastrointestinal 
disorder.  In an April 1994 supplemental statement of the 
case, the RO informed the veteran and his representative that 
the award of service connection for a gastrointestinal 
disorder represented a complete grant of the benefits sought 
on appeal, as to this particular issue.  Thereafter, by a 
July 1994 rating action, the RO effectuated the hearing 
officer's decision.  A complete and thorough review of the 
claims folder indicates that the veteran has not expressed 
disagreement with the rating, or effective date, assigned to 
his service-connected residuals of a duodenal ulcer with 
reflux.  Thus, a claim regarding this disability is no longer 
in appellate status before the Board.  See Rowell.  The 
issues that remain on appeal are, therefore, correctly 
defined as listed on the title page of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

With regard to the claim for service connection for 
sinusitis, the Board notes that a pertinent regulation 
provides that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2000).

Throughout the current appeal, the veteran contended that he 
first began having sinus problems during his basic training 
and that, currently, he experiences nasal congestion and 
watery eyes on a seasonal basis as well as occasionally after 
such typical periodic occurrences.  At a March 1988 
enlistment examination, the veteran denied ever having 
experienced sinusitis; nevertheless, one year later in March 
1989, the veteran was treated for sinusitis.  According to 
pertinent post-service medical records, the veteran sought 
treatment for complaints of a history of a "runny" nose, 
headaches, and itchy eyes and complained of having nasal 
sinus congestion during the spring and fall.  In view of such 
findings, the veteran should be accorded a VA examination by 
an appropriate specialist to determine the exact nature, 
severity, and etiology of any current sinusitis.  

With regard to the claim for service connection for keloid 
scars on the chest, the Board notes that at the March 1988 
enlistment examination, the veteran denied ever having 
experienced a skin disease.  This evaluation demonstrated the 
presence of keloids, which were not considered to be 
disabling.  In June 1990, the veteran was treated for gradual 
enlargement, bleeding, and an infection of a two-inch long 
keloid on his chest.  An assessment of a furuncle within a 
keloid was made. 
According to a December 1992 VA examination, the veteran 
reported that he had three small scars on his chest that 
began as scratches and developed into keloids approximately 
one-inch in length.  Three keloid scars on the anterior chest 
wall were diagnosed.  At his personal hearings, the veteran 
testified that, although the scars on his chest existed prior 
to his entry into active military duty, they worsened during 
his service.  

The Board notes that these contentions of in-service 
pathology are confirmed by the service medical records.  
However, the claims folder contains no more recent medical 
records, regarding the keloids on the veteran's chest, after 
the December 1992 VA examination.  Accordingly, the veteran 
should be accorded a VA examination by a dermatologist to 
determine the exact nature, severity, and etiology of his 
current keloid condition.  

With regard to the matter of the evaluation of the 
service-connected lumbosacral strain, the Board notes that 
the most recent VA examination of his low back was conducted 
in January 1998, more than 3 years ago.  At that time, the 
examiner explained that the veteran's complaints of 
continuous low back pain for such a long period of time are 
very rare and that, therefore, there must be a supratentorial 
component to his back disability.  

Finally, the Board notes that, at a January 1998 VA 
examination, the veteran stated that he "attends" the 
"purple Primary Care team" at the VA Medical Center (VAMC) 
in Atlanta, Georgia.  Review of the claims folder indicates 
that, in November 1997, the veteran's representative 
submitted copies of records of VA treatment that the veteran 
had received from May 1996 to August 1997.  Previously, 
records of treatment that the veteran had specifically 
received at the VAMC in Atlanta, Georgia from September 1992 
to August 1994 were obtained and associated with his claims 
folder.  Significantly, however, no additional VA medical 
records have been obtained.  Furthermore, at an August 1994 
VA examination, the veteran stated that he had undergone a 
"complete Persian Gulf workup" in September 1993.  The 
report of the September 1993 Persian Gulf examination has not 
been obtained and associated with the veteran's claims 
folder.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his sinus condition and for the skin 
condition on his chest both prior to, and 
following, his discharge from active 
military duty as well as copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his service-connected lumbosacral 
strain in recent years.  All such 
available copies should be associated 
with the claims folder.  

3.  The RO should also specifically 
request the VAMC in Atlanta, Georgia to 
furnish copies of all records of treatment 
that the veteran may have received at that 
medical facility since August 1997.  In 
addition, the RO should attempt to procure 
a copy of the September 1993 Persian Gulf 
examination that the veteran was accorded.  
Copies of all available records should be 
associated with the claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of any 
sinusitis.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any specialized 
testing deemed necessary should be 
performed.  The examiner should discuss 
all pertinent pathology shown on 
examination.  

4(b).  The examiner is requested to 
obtain from the veteran a detailed 
history of his pre-service, in-service, 
and post-service sinusitis complaints.  
Following a review of the claims folder 
and the examination findings, the 
examiner is asked to render an opinion as 
to whether a diagnosis of sinusitis is 
appropriate.  If so, the examiner should 
express an opinion as to when any 
diagnosed sinusitis disorder was 
initially manifested.  If such a 
disability is found to have been present 
at the time of entry into active duty, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the preservice sinusitis 
underwent a chronic increase in severity 
beyond its natural progression during the 
veteran's active service.  If the 
veteran's diagnosed sinusitis disorder is 
found not to have been present at the 
time of entry into active duty, the 
examiner should so state and should also 
express an opinion as to whether it is at 
least as likely as not that any such 
currently diagnosed sinusitis disorder is 
related to the veteran's active military 
duty, and in particular to the in-service 
episode of treatment for sinusitis in 
March 1989.  

5(a).  The veteran should be accorded a 
VA dermatological examination to 
determine the nature, severity, and 
etiology of any keloid scars on his 
chest.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner in conjunction with the 
examination, and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any specialized 
testing deemed necessary should be 
performed.  The examiner should discuss 
all pertinent pathology shown on 
examination.  

5(b).  The examiner is requested to 
obtain from the veteran a detailed 
history of his pre-service, in-service, 
and post-service complaints regarding the 
keloid scars on his chest.  Following a 
review of the claims folder and the 
examination findings, the examiner is 
asked to render an opinion as to whether 
a diagnosis of keloid scars on the chest 
is appropriate.  If so, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
preservice keloid scars on the veteran's 
chest underwent a chronic increase in 
severity beyond their natural progression 
during his active service.  

6(a).  The veteran should be accorded VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the service-connected lumbosacral strain.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiners in conjunction with the 
examinations, and the examiners should 
verify in the report that the claims 
folder was reviewed.  In addition to 
x-rays, any other specialized testing 
deemed necessary should be performed.   

6(b).  The examiner should specifically 
state whether the veteran has any 
additional disabilities (e.g., 
neurological pathology) associated with 
his service-connected lumbosacral strain.  
In particular, the examiner should 
express an opinion as to whether it is as 
likely as not that the veteran has a 
supratentorial component to his 
service-connected lumbosacral strain.  If 
so, the neurologist should discuss all 
pertinent neurological pathology.  

6(c).  The examiner should discuss all 
relevant pathology associated with the 
veteran's service-connected lumbosacral.  
In particular, the examiner should 
discuss the ranges of motion of the 
veteran's lumbar spine to include the 
presence (including degree) or absence of 
listing of the veteran's whole spine to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of joint space, and abnormal 
mobility on forced motion.   

6(d).  Furthermore, the examiner should 
determine whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbosacral strain and any associated 
disorders.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion as to the degree to 
which the veteran's low back pain could 
significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

7.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for sinusitis and for keloid 
scars on the chest as well as the issue of 
entitlement to a disability rating in 
excess of 20 percent for the lumbosacral 
strain.  Adjudication of the rating claim 
should also include consideration of 
staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


